 1                                                         HONORABLE THOMAS S. ZILLY
 2

 3

 4                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE
 6
     UNITED STATES OF AMERICA,                      Cause No. CR 18-016 TSZ
 7
                     Plaintiff,                     ORDER DIRECTING CLERK
 8                                                  TO PROVIDE DEFENSE
            vs.                                     COUNSEL WTH A CERTIFIED
 9                                                  COPY OF SEALED DOCUMENT
     CLYDE McKNIGHT,                                (228)
10
                     Defendant.
11

12          Defendant’s unopposed motion, docket no. 423, is GRANTED, and
13          IT IS ORDERED that the Clerk shall provide Defense Counsel Gilbert H. Levy with a
14   certified copy of sealed document 228.
15          DATED THIS 6th day of March, 2020.
16

17
                                                    A
                                                    Thomas S. Zilly
18                                                  United States District Judge
     Presented by:
19

20   /s/Gilbert H. Levy
     Gilbert H. Levy, WSBA #4805
21   Attorney for Defendant

22

23
      ORDER DIRECTING CLERK TO
      PROVIDE DEFENSE COUNSEL WITH
      CERTIFIED COPY OF SEALED                                                       Gilbert H. Levy
      DOCUMENT (228) - 1                                                                     Attorney at Law
                                                                                      2125 Western Avenue, Ste 330
                                                                                       Seattle, Washington 98121
                                                                                   (206) 443-0670 Fax: (866) 471-6818
